Citation Nr: 0917439	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased (compensable) rating for Bell's 
palsy of the left side.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Board denied the Veteran's claim for an increased rating 
for Bell's palsy of the left side in an April 2004 decision.  
He thereafter appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in October 2006, the Court vacated and remanded 
the Board's decision on this claim.  The Court found that it 
was error for the Board to rely on a December 2000 VA 
examination without addressing deficiencies in the 
examination; the Board applied the wrong diagnostic code; and 
the Board needed to address the Veteran's assertion that he 
had an outstanding claim of service connection for headaches 
and eye disorders.  

In accordance with the Court's order, the case was remanded 
by the Board for additional development in May 2007.  

In April 2009 the Board received new evidence, without a 
waiver, in the form of a letter from the Veteran.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, while the letter documents the Veteran's complaints 
that he asserts are related to his Bell's palsy, these 
complaints have already been considered by the RO.  As such, 
the letter is not evidence that requires a remand for 
consideration by the agency of original jurisdiction.  

With regards to the claims of service connection for 
headaches and eye disorders these claims are hereby referred 
to the RO for adjudication.


FINDING OF FACT

The Veteran does not now have any objectively identifiable 
palsy of the seventh cranial nerve on the left side.


CONCLUSION OF LAW

The criteria for an increased rating for Bell's palsy of the 
left side have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8207 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, before the AOJ's initial adjudication of the claim, and 
again in June 2007. 

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The June 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47.  

The Board notes that the notification did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during the administrative processing, including 
the issuance of a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs), it was made 
clear that the effect on daily life is to be considered in 
rating this disability.  Id.  In sum, as regards VA's duty to 
notify, the Board finds that the Veteran was afforded the 
information necessary such that he is not now adversely 
affected by any defective pre-decisional notice error.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The Veteran contends that he has trouble with his left eye, 
numbness on the left side of his face, and headaches on the 
left side that are the result of his service-connected Bell's 
palsy.

Of record are numerous private treatment records dated from 
February 1980 to March 2008.  The records document the 
Veteran's complaints of numbness, headaches, left eye 
problems, and left ear pain.  None of the records attributes 
the Veteran's complaints to Bell's palsy, or contain any 
diagnosis of Bell's palsy.

The Veteran was afforded a VA examination in December 2000.  
The Veteran's private medical records were reviewed.  The 
Veteran reported that he suffered an episode of Bell's palsy 
affecting the left seventh cranial nerve, which resolved 
spontaneously without any medical intervention.  The examiner 
noted that that was the normal course for Bell's palsy.  The 
Veteran complained of some mild left eye upper lid twitching, 
but did not complain of any loss of sensation.  He did not 
complain of any difficulty swallowing.  He had no dizzy 
spells, headaches, fainting, loss of consciousness, balance 
abnormalities, weakness, or speech abnormalities.  He had not 
had any subsequent episodes of Bell's palsy.  Testing of the 
cranial nerves revealed normal smell.  There were normal 
visual fields to confrontation.  Pupils were three 
millimeters, reactive to light and accommodation.  Fundi were 
benign.  Cranial nerves III, IV, and VI revealed normal 
extraocular movements.  There was no evidence of ptosis or 
nystagmus.  Cranial nerve V revealed normal facial sensation 
and normal masseter movement and strength bilaterally.  
Cranial nerve VII revealed normal facial movement and normal 
ability to bite and blow out cheeks bilaterally.  Cranial 
nerve VIII showed that hearing was within normal limits 
bilaterally.  Cranial nerves IX and X revealed normal gag 
reflex and normal palate movement.  Swallowing was normal.  
Cranial nerve XI revealed good shoulder elevation 
bilaterally.  Normal sternocleidomastoid function was 
present.  Cranial nerve XII revealed normal tongue bulk and 
strength without evidence of fasciculations.  The Veteran was 
diagnosed with past history of Bell's palsy, spontaneously 
resolved without evidence of sequelae.

The Veteran was afforded a second VA examination in December 
2008.  The Veteran's medical record was reviewed.  He 
reported that after the Bell's palsy, he had several problems 
with his face.  He reported that he could not sleep on the 
left side of his face or he would experience numbness.  He 
had constant tenderness in the left ear.  He had poor vision 
in his left eye, and felt as if somebody was constantly 
opening his left eye.  He also had frequent redness of the 
left eye.  He also had a headache that developed after the 
Bell's palsy.  The headaches typically started in the left 
eye, then radiated to the left jaw and down behind his left 
ear.  He denied any problems on the right side.  There was no 
focal weakness or numbness in the extremity.  On examination, 
his pupils were two millimeters, equal and reactive.  
Extraocular movements were intact.  There was no nystagmus, 
and no significant conjunctivae were noted in the left eye.  
His face was symmetrical.  The examiner did not appreciate 
palsy of the left seventh cranial nerve.  The Veteran was 
able to raise his eyebrows symmetrically and squeeze his eyes 
symmetrically.  He smiled symmetrically.  There was no 
dysarthria.  His visual field was full.  His pinprick and 
temperature examination revealed decrease on the left side in 
the left check and left lower jaw.  The examiner's diagnosis 
was that the Veteran suffered from Bell's palsy on the left 
side during service and that it apparently had resolved.  The 
examiner explained that on neurological examination, she did 
not appreciate any residual seventh cranial nerve palsy.  The 
Veteran's complaints of left facial numbness when he slept on 
his left side, left ear tenderness, poor left vision, and 
headaches on the left side were noted.  The Veteran's 
complaint that he felt as if someone was constantly opening 
his left eye with frequent redness in the left eye was also 
noted.  The examiner opined that the Veteran's complaints 
were not common consequences of Bell's palsy, especially as 
she did not see any residual of seventh cranial nerve palsy 
on examination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board finds that a staged rating is not 
warranted for this increased rating claim.  

The Veteran's Bell's palsy of the left side has been rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Under 
Diagnostic Code 8207, a 10 percent rating is for application 
when there is incomplete, moderate paralysis of the seventh 
(facial) cranial nerve.  

Here, the evidence shows that the Veteran's Bell's palsy of 
the left side does not meet the criteria for a compensable 
rating and that a higher rating is not warranted at any time 
during the appeal.  38 C.F.R. § 4.7.  

The Veteran has been afforded two VA examinations and neither 
examination found any palsy of the seventh cranial nerve or 
residual thereof.  At the December 2000 examination, the 
seventh cranial nerve revealed normal facial movement and 
normal ability to bite and blow out cheeks bilaterally.  The 
examiner opined that the Veteran's Bell's palsy spontaneously 
resolved without evidence of sequelae.  The Board 
acknowledges that the examiner's report does not indicate 
that the claims file was reviewed.  However, an opinion may 
not be discounted solely because the opining physician did 
not review the claims file.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. App. 
400, 404 (1997) (review of the claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination).  Even though the opinion 
does not indicate that the claims file was reviewed, nothing 
in the claims file would have changed the objective findings 
during the examination regarding the Veteran's seventh 
cranial nerve.  With regards to the deficiency of the report 
not showing that the Veteran had headaches, despite his 
medical records that showed complaints of headaches, the 
Board finds that the examination is still probative.  
Diagnostic Code 8207 rates the Veteran's disability based on 
the level of paralysis of the seventh cranial nerve.  The 
fact that the Veteran may have had headaches is outside the 
rating criteria and could not be used in rating his 
disability under these criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board's consideration of factors 
wholly outside the rating criteria provided by the 
regulations is error as a matter of law).  Moreover, he has 
not been service connected for headaches.  Overall, although 
the examination may have been deficient in that it did not 
include consideration of the entire record, it is still 
probative as to whether the Veteran had palsy of the seventh 
facial cranial nerve.  

Additionally, the Veteran was afforded another VA examination 
in December 2008.  At that examination, the examiner did not 
appreciate any residual disability of the seventh cranial 
nerve palsy.  The examiner opined that the Veteran's 
complaints were not common consequences of Bell's palsy, 
especially as she did not see any residual disability.  The 
examiner also opined that the Veteran's Bell's palsy on the 
left face that occurred during service apparently had 
resolved.  The Board acknowledges that the Veteran's private 
medical records contain numerous complaints that he 
attributes to his Bell's palsy; however, none of the records 
indicates that the Veteran's complaints are in fact related 
to Bell's palsy.  Indeed, none of the Veteran's private 
medical records contain any diagnosis of Bell's palsy, and 
the examiners who have considered the question of residual 
disability have found none attributable to the service-
connected palsy.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
Bell's palsy has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the Veteran does not 
experience any residual disability due to the Bell's palsy 
that he had in service.  38 C.F.R. § § 4.10, 4.40.  Examiners 
have specifically noted that he has no discernible sequelae.  
Therefore, given the lack of evidence showing disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased rating for Bell's palsy of the 
left side is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


